Title: From Tench Tilghman to Philip Van Cortlandt, 27 August 1781
From: Tilghman, Tench
To: Van Cortlandt, Philip


                        
                            Dear Sir
                            Chatham 27th Augt 1781.
                        
                        His Excellency desires me to inform you that he found the Road by Ogdens Iron Works difficult for the boats,
                            he therefore wishes you to keep upon the Road from Pompton to Morris Town untill you come to a place known by the name of
                            Dodds Tavern; you there turn to the left and proceed to the Fork of Pasaic—from thence you will take the same Road upon
                            which the artillery moved to this place—it is by the way of Colo. Cooks. I am Dear Sir yr most obt servt
                        
                            T. Tilghman
                        
                    